DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
US 2010/0276044, US 7,353,700, JP 2009-214773, DE 10119352, and US 2003/0050743 represent the closest prior art of record. 
For claim 1: the prior art of record fails to render obvious a radar-based-sensing system comprising: “each sensor in the plurality of sensors is further disposed radially above any metal structures within the tire annulus, and each sensor in the plurality of sensors emits waves and senses reflected waves when rotating” in combination with the remaining subject matter of claim 1. 
For claim 8: the prior art of record fails to render obvious a radar-based-sensing system comprising: “a radar device embedded in a tire, between a circumferential belt and voids in a circumferential tread, wherein the radar device emits and receives radar waves having a frequency between 90 and 100 GHz” in combination with the remaining subject matter of claim 8.
For claim 14: the prior art of record fails to render obvious a radar-based-sensing system comprising: “an electronic device disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/13/2021